                Case 1:20-cv-08133-LGS Document 12 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 JENISA ANGELES,                                                  :
                                              Plaintiff,          :
                                                                  :   20 Civ. 8133 (LGS)
                            -against-                             :
                                                                  :         ORDER
 FAB’RIK HOLDINGS, INC.,                                          :
                                              Defendant.          :
                                                                  :
 --------------------------------------------------------------   X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference is scheduled for December 17, 2020. The parties did

not timely file their joint letter and case management plan for the conference;

        WHEREAS, Defendant has not yet appeared. Plaintiff has also not filed an affidavit of service

showing whether counsel timely served Defendant. It is hereby

        ORDERED that the December 17, 2020, initial pretrial conference is adjourned until January 7,

2021, at 10:50 a.m. It is further

        ORDERED that, as soon as possible and no later than December 31, 2020, Plaintiff shall file

the affidavit of service, confirming service of the Complaint on Defendant. It is further

        ORDERED that, if Plaintiff is in communication with Defendant, the parties shall file the joint

letter and proposed case management plan, in accordance with Dkt. No. 11, by December 31, 2020. If

Plaintiff is not in communication with Defendant, then Plaintiff shall file a letter by December 31, 2020:

(1) requesting adjournment of the initial pretrial conference and (2) if Plaintiff timely served Defendant,

advising whether it will move for default judgment against Defendant. If Plaintiff has not, the letter will

explain status of service.

Dated: December 11, 2020
       New York, New York
